EYLER, DEBORAH S., J.,
concurring in part and dissenting in part.
This case is not about Exxon’s liability for the gasoline spill at Four Corners in Jacksonville. Exxon admitted liability.1 It is about what damages the plaintiffs who sued Exxon may recover, based on the law and the evidence.
Error by the trial court led to two baffling awards of money damages. First, every plaintiff property resident was award*258ed money damages for the fear of someday getting cancer from the 2006 gasoline leak (that is, from the chemicals MTBE and benzene, which were permitted by law to be in the gasoline) even though there was no evidence that any resident experienced physical harm from an exposure to the chemicals and even though there was no evidence that any plaintiff is likely to develop cancer from exposure to the chemicals.2 Second, every plaintiff property owner was awarded money damages for the full value of his/her property before the gasoline leak even though the properties are habitable, some have sold post-leak for more than their pre-leak values, and (except for those who sold their properties) all but one plaintiff remain living in their properties.
Many of the plaintiffs in this case were entitled to money damages, perhaps substantial, for damage to their property and for the interference they experienced, and may continue to experience, with their use and enjoyment of their property, including damages for the emotional turmoil suffered in connection with that disruption. However, recovery of money damages for “fear of disease” in the absence of proof of any present injury from a toxic exposure is not permitted in Maryland, nor is there any cogent rationale to expand tort liability in this state to allow such recovery. Maryland law also does not allow recovery for the total loss of a property that still has value and indeed is habitable; in fact, that is evident by the bind in which the trial judge was caught when certain plaintiff property owners who had been awarded the full pre-leak values of their houses, on the theory that the houses were worth nothing, sold the houses for substantial sums of money. The judge by necessity—as to do anything *259else would have been utterly irrational—eliminated the awards when the houses later were sold. This shows the absurdity of the awards to begin with. If they are upheld, and the plaintiff property owners sell their houses—be that the day after the litigation ends or years later (or even if their houses are inherited upon their deaths)—they will have been paid twice for the same property.
The awards for fear of cancer and for complete loss of all value of the properties are simply untenable, as they are contrary to established tort law and sound public policy. Unfortunately, the mode by which the cases were tried—in what amounted to a class action, when no class was certified and when the cases most certainly would not have qualified for class certification—undoubtedly contributed to these bizarre damages awards.

Fear of Cancer

The most favorable evidence for the plaintiffs on the issue of fear of cancer was not favorable at all. It showed 1) that none of them had experienced any physical illness or disease as a result of their exposure to benzene or MTBE in their potable well water; and 2) that it was possible (not probable) that some day in the future they would develop certain types of cancer as a result of such exposure. It was upon this evidence that all of the plaintiffs, including those who did not testify and even those who did not make claims for fear of cancer, were awarded damages for the emotional distress of fearing they will contract cancer in the future. This is not the proper legal threshold of proof to support awards of compensatory damages for fear of cancer.
The Maryland law that has developed over thirty years in the asbestos toxic tort context provides the guiding tort principles tor recovery of fear damages in this case. Those cases make clear that: 1) damages for tortious exposure to a toxic substance only will be awarded to a plaintiff who has suffered physical harm from the toxin—which means more than mere exposure to it and more than cellular changes brought about by such exposure, see Owens Corning v. Bau*260man, 125 Md.App. 454, 482, 726 A.2d 745, cert. denied, 354 Md. 572, 731 A.2d 970 (1999); Anchor Packing Co. v. Grimshaw, 115 Md.App. 134, 158-59, 692 A.2d 5 (1997) (citing Restatement (Second) op Torts § 7(2) cmt.b (1965)) (“ ‘Harm’ implies a loss or detriment to a person, and not a mere change or alteration in some physical person, object, or thing.”); and 2) damages for developing cancer in the future due to exposure to a toxic substance are not recoverable in tort absent proof of a probability (not a possibility) that the cancer will develop, see Pierce v. Johns-Manville Sales Corp., 296 Md. 656, 666, 464 A.2d 1020 (1983); Lohrmann v. Pittsburgh Corning Corp., 782 F.2d 1156, 1160 (4th Cir.1986) (applying Maryland law).
In Lohrmann, the Fourth Circuit Court of Appeals made clear that the trial court acted properly by restricting any reference by the plaintiffs to their fear of developing cancer in the future, because there was no evidence comporting with Maryland law to show that it was more likely than not that any given plaintiff would develop cancer in the future as a result of the toxic exposure. The Lohrmann holding has been a standard in Maryland tort law for decades and applies with equal force when the toxic substance is, as alleged here, MTBE or benzene.
The Lohrmann holding is mirrored in the seminal opinion by the California Supreme Court in Potter v. Firestone Tire & Rubber Co., 6 Cal.4th 965, 25 Cal.Rptr.2d 550, 863 P.2d 795 (1993), which, like this case, involved a toxic chemical spill onto the plaintiffs’ land. There, as here, the plaintiffs sought to recover damages for their fear that they someday would contract cancer due to the gasoline spill. The court held that to recover damages for fear of cancer based upon exposure to a known or suspected carcinogen, a plaintiff must prove either present injury or disease caused by the exposure, i.e., physical symptoms brought about by the carcinogen itself, or that it is more likely than not that the exposure to the toxin will cause the plaintiff to develop the feared cancer in the future. Id. at 997, 25 Cal.Rptr.2d 550, 863 P.2d 795. Observing the obvious fact that all people are afraid of getting *261cancer, the court explained that damages should not be awarded for a fear of cancer that is unreasonable. It classified as “unreasonable fear” “those cases where the feared cancer is at best only remotely possible.” It reasoned that those “unreasonable fear” cases can be avoided by “requiring] a showing of the actual likelihood of the feared cancer to establish its significance.” Id. at 990, 25 Cal.Rptr.2d 550, 863 P.2d 795. Thus, as did the court in Lokrmann, the Potter court rejected the notion that, in the absence of present harm from the toxin, the fear of possibly developing cancer in the future due to the exposure is not reasonable and therefore is not compensable.
The Potter court offered several well-reasoned explanations of why allowing damages awards for fear of the possibility, instead of the probability, of contracting cancer in the future does not make sense. A “possibility” standard creates a virtually limitless class of people who can sue to recover emotional distress fear of cancer claims, which, inevitably, will produce an unwarranted cost borne by the public. Not only will it produce an unwarranted cost, it “may work to the detriment of those who sustain actual physical injury and those who ultimately develop cancer as a result of toxic exposure.” Id. at 993, 25 Cal.Rptr.2d 550, 863 P.2d 795. In a world of limited resources (both realistically and practically), why would tort law compensate people experiencing unreasonable fear at the expense of compensating people who actually sustain injuries in the future? As the Potter court put it, in the comparable context of potential liability for prescribing medicines later found to carry a risk of cancer, “for every patient who might actually develop cancer because of a particular drug, there could be hundreds or thousands of patients who might allege they were negligently prescribed the drug” and that they feared developing cancer in the future. Id. at 992, 25 Cal.Rptr.2d 550, 863 P.2d 795. Only a “probability” or “reasonableness” standard, which the court equated, would provide a “predictable threshold for recovery to permit consistent application from case to case.” Id. at 993, 25 Cal.Rptr.2d 550, 863 P.2d 795. A lesser standard—allowing recovery for the fear of only the possibility of contracting cancer—would *262hinder the development of products, especially pharmaceuticals, rendering their pricing out of reach to people who need them. The court acknowledged that some people may experience a genuine fear of developing cancer from exposure to a toxin, even though the fear is based on a possibility and is not reasonable; however, “it is sometimes necessary to ‘limit the class of potential plaintiffs if emotional injury absent physical harm is to continue to be a recoverable item of damages in a negligence action.’ ” Id. at 993, 25 Cal.Rptr.2d 550, 863 P.2d 795 (quoting Thing v. La Chusa, 48 Cal.3d 644, 666, 257 Cal.Rptr. 865, 771 P.2d 814 (1989)).
In reaching a contrary conclusion, Judge Zarnoeh’s opinion relies primarily upon Faya v. Almaraz, 329 Md. 435, 620 A.2d 327 (1993), and Wetherill v. Univ. of Chi., 565 F.Supp. 1553 (N.D.Ill.1983). Neither case is supportive.
Faya was not a product liability or premises liability case alleging exposure to a toxic substance. It was a medical malpractice case in which the plaintiffs, a small subgroup of former patients of a surgeon who died of AIDS, alleged that they had been exposed to HIV—the virus that causes AIDS— during their surgeries, and were fearful that they had contracted HIV from him and would die of AIDS, which is the deadly end-stage of HIV infection. Their primary claim, for lack of informed consent, was that, had they been told of the surgeon’s health status, they would not have allowed him to operate on them and would not have been in a position to have their own bodily fluids exposed to his HIV-infected blood during their surgeries. Their claims were dismissed by the circuit court for failure to state a claim, upon a ruling that the facts alleged could not show a compensable injury.
The Court of Appeals reversed, holding that the plaintiffs could recover damages, for a limited period of time, for the fear that they had contracted HIV from the doctor during their surgeries, and therefore would develop AIDS. The period in which they could recover damages for fear of AIDS started when they learned that the doctor had had AIDS (which for all of them was when his cause of death was *263reported in the newspaper) and ended when they received a test result showing that they were HIV-negative, ie., that they were not infected with the virus that causes AIDS. The Court reasoned that, for that period of time (which was about six weeks), the plaintiffs reasonably feared that they had been exposed to and therefore had contracted HIV, and thus reasonably feared that they would develop and die of AIDS.3
The Faya, case and this case have virtually nothing in common. The limited “fear” claim the Court of Appeals held the Faya plaintiffs could pursue is not akin to the sweeping fear of cancer claim in this case. The causal relationship between HIV and AIDS is well established, and was well established in the late 1980s and early 1990s, when the events in the Faya case took place. In fact, there is really no question about causation, because only one, very specific, disease is involved. HIV is an infectious disease agent. HIV infection is itself a disease, with AIDS as its end-stage. Thus, the fear the plaintiffs were experiencing was that they already had contracted a disease that would progress and eventually kill them. The state of medical knowledge and treatment at that time was that HIV infection was not treatable and therefore inevitably would lead to the end-stage condition known as AIDS, which was fatal. (Treatment developments during the 20 years since the Faya case was decided have made HIV infection a manageable, chronic disease that does not inevitably lead to development of AIDS and death.) So, the fear of disease for which recovery was permitted under Faya was for a contagious and ultimately 100% fatal infection the plaintiffs believed they already had contracted.
By clear contrast, in this case, there was not even evidence that exposure to the substances in question more likely than not would cause the feared disease (cancer)—let alone that there was an absolute certainty of causation, as there was (before the more recent treatment developments) between *264HIV infection and AIDS.4 The scientifically established 100% cause and effect relationship between HIV and the then-fatal end-stage condition of AIDS underlay the Court’s decision in Faya to allow compensatory damages for “fear” in that context, for the period before contraction of the disease was ruled out. By contrast, the fear claim in this case did not concern whether the plaintiffs already had contracted a disease (cancer) that could be deadly. It concerned whether, sometime in the future, they might contract cancer, even though there was no evidence on a more likely than not standard of any causal connection between the toxin and the disease.5
Wetherill v. University of Chicago, supra, is deceptive in its holding and should not form the basis for a conclusion that damages for present fear of cancer are recoverable in the absence of evidence showing either a present physical injury from exposure to the toxic substance in question or the probability that the exposure will cause cancer in the future. In that case, daughters of women who had taken a morning sickness drug during pregnancy filed suit against the drug manufacturer and sought damages for fear that they would develop cancer in the future from their exposure to the drug in útero. The opinion is a ruling on a motion by the drug manufacturer to exclude certain evidence, including “cancer-related testimony.” The corn! denied the motion, stating that damages for fear of cancer could be recovered against the drug manufacturer in the absence of a present physical injury and even though it was not “reasonably] certain” that the cancer would develop in the future. 565 F.Supp. at 1559-61.
In a paragraph that veers back and forth between a “high degree of likelihood” standard, i.e., something greater than a probability, and “a likelihood [of future cancer being] relatively low,” which plainly is the opposite, the Wetherill court cites *265four cases to support its ruling. Id. The cases all are inappo-site: not one of them recognizes or provides any support for the concept that recovery for fear of cancer can be had in the absence either of present disease or injury caused by the defendant’s tortious exposure conduct or of the probability of developing cancer in the future due to that conduct.
Indeed, in all four cases the plaintiff suffered a present and actual physical injury caused by the defendant’s conduct. In Murphy v. Penn Fruit Co., 274 Pa.Super. 427, 430-31, 418 A.2d 480 (1980), the pregnant plaintiff who, upon being stabbed in her breast, heart, and lung, suffered a heart attack and went into labor while in the defendant’s parking lot, was permitted to recover damages for “anxiety neurosis,” including fear of suffering another heart attack, cancer, or an early death. In Heider v. Employers Mut. Liab. Ins. Co. of Wis., 231 So.2d 438, 441-42 (La.Ct.App.1970), the plaintiff suffered a concussion in an automobile accident caused by the defendant and was taken to a hospital where EEGs suggested that she was suffering from epilepsy; she was permitted to recover emotional distress damages for fear of developing epilepsy in the future. In Ferrara v. Galluchio, 5 N.Y.2d 16, 18-20, 176 N.Y.S.2d 996, 152 N.E.2d 249 (1958), when the plaintiff had contracted radiodermatitis, a skin injury caused by overexposure to radiation, she was allowed to recover emotional distress damages for the fear that she would develop cancer from the overexposure of her skin (which the defendant had caused). Finally, in Baylor v. Tyrrell, 177 Neb. 812, 813-16, 131 N.W.2d 393 (1964), overruled in part on other grounds by Larsen v. First Bank, 245 Neb. 950, 959, 515 N.W.2d 804 (1994), the plaintiff was struck by a car driven by the defendant, sustaining numerous bodily injuries, including a fractured hip that required extensive surgery, resulting in one leg being shorter than the other. He was told by his surgeon that the hip surgery might not be successful, in which case he would suffer deterioration of the hip bone. The evidence at trial was that the plaintiffs hip already had deteriorated and was in a progressive state of deterioration. A jury awarded *266him damages, including for the anxiety he was experiencing about the future deterioration of his hip.
It is hard to fathom the Wetherill court’s holding that recovery for fear of cancer can be had in the absence of a present physical injury or the probability of future injury given that in each of the four cases the court relied upon the plaintiff had suffered a present physical injury, caused by the defendant’s tortious act. The emotional distress damages in these four cases were tied to the progression of injuries and diseases the plaintiffs already had sustained, not to the fear of possibly developing a disease in the absence of any physical harm. Our Court should not be swayed by an opinion that offers a holding unsupported by the very cases it cites as authority.
A cogent explanation for the perplexing holding in Wethe-rill, and for any proposition that recovery can be had for fear of a disease in the absence of proof of present physical injury or that the feared disease probably will develop, is offered by James A. Henderson, Jr., and Aaron D. Twerski, in their article, Asbestos Litigation Gone Mad: Exposure-Based Recovery for Increased Risk, Mental Distress, and Medical Monitoring, 53 S.C. L.Rev. 815 (2002).6 The authors, who explain that their observations are relevant not only to asbestos toxic tort cases but also to other cases based on exposure to toxins (and discuss Potter at length), point out that there was a time when plaintiffs in toxic tort exposure cases who had not developed symptoms, or who had developed one toxin-related disease (such as asbestosis) but not another (such as lung cancer), were caught in a bind by the “single-action rule,” an established tort doctrine requiring plaintiffs to bring one suit, and only one suit, for all injuries allegedly caused by a defendant’s tortious conduct. These asbestos-exposed plaintiffs could sue for one disease allegedly caused by their exposure (asbestosis) but, by the time they developed another *267disease allegedly caused by their exposure (lung cancer), the statute of limitations would have expired on their claim.
Starting in the early 1980s, many courts—now a majority— discarded the single-action rule in toxic exposure cases. Our Court of Appeals did so in 1983 in Pierce v. Johns-Manville, 296 Md. at 667-68, 464 A.2d 1020, holding that the plaintiffs claim against asbestos manufacturers for lung cancer was not time-barred, even though he had developed asbestosis from the same asbestos exposure years earlier. The Court reasoned that the plaintiffs cause of action against the asbestos manufacturers for lung cancer did not accrue until he was diagnosed with lung cancer. As Henderson and Twerski explain in their article, before courts became “enlightened” and discarded the single-action rule in toxic exposure cases, “some courts developed stopgap causes of action to allow asbestos plaintiffs to escape the single-action rule dilemma.” 53 S.C. L. rev. at 821. For example, in situations where there was not sufficient evidence to show that the plaintiff probably would develop the feared disease in the future, some courts would permit recovery for an increased risk of contracting the disease and/or for pre-injury fear, i.e., the present fear of contracting the disease in the future. The authors explain:
Thus, some courts took the position that recovery for increased risk could be predicated on proof of less than reasonable medical probability that the plaintiff would actually develop cancer. At the same time, a number of courts recognized a cause of action on behalf of asymptomatic plaintiffs for mental distress arising from the fear that they would develop cancer in the future. Unlike the increased-risk claim in which damages are based directly on the risk of developing cancer in the future, the mental distress claim avoids dealing with the reasonable medical probability standard, since the cause of action is based on a plaintiffs currently existing fear of future injury.
Id. at 821-22 (citations omitted).
The authors go on to observe that, now, in jurisdictions (such as Maryland) in which the single-action rule has been abandoned in toxic tort cases, these “stopgap” claims, which *268do not comport with the firmly established probability standard of proof of damages in tort, no longer serve a purpose. Sequential causes of action may be brought, eliminating the risk that a plaintiffs cause of action based upon a disease that developed years after the exposure at issue will be time-barred. In the context of asbestos claims, for example, “the successful prosecution of one action will not bar plaintiffs from bringing a later action if they develop a more serious asbestos-related disease. Thus, a plaintiff who has contracted asbestosis can sue immediately to recover damages for the ills associated with that disease. If ten or fifteen years later he contracts mesothelioma, he may bring a new action for damages caused by that virulent form of cancer.” Id. at 822 (citations omitted).
As noted, in this case, there was no evidence that any plaintiff had suffered a physical injury as a result of exposure to MTBE or benzene.7 There was evidence from the appel-lees’ expert witnesses that it is possible that they may develop various cancers in the future from their exposures. Because Maryland, like the vast majority of jurisdictions, has done away with the single-action rule in toxic tort actions of this sort, for any appellee who in fact contracts cancer in the future, the statute of limitations will not begin to run until the disease is contracted. That person can sue at that time, without the bar of limitations, and will bear the burden of proving, as in any tort case, that Exxon’s negligence more likely than not caused his or her cancer. If such proof is presented and accepted by a trier-of-fact, Exxon will be responsible for damages for the cancer caused as a result of the exposure and for attendant emotional distress (and for wrongful death liability, if death results).
There is no toxic tort (or any tort) case in Maryland that permits recovery of damages for the present fear of contracting cancer when the plaintiff has not suffered a present physical injury. Moreover, there is no Maryland case in which *269a plaintiff has been permitted to recover damages for the present fear of contracting cancer in the future in the absence of proof that it is more likely than not that cancer will develop. Because sequential causes of action may be pursued, there is no rational basis to extend Maryland law to allow recovery for the present fear of contracting cancer in the future in the absence of a present physical injury caused by the toxin or the probability that the feared cancer will develop.
Those appellees in this case who had some evidence of exposure to MTBE or benzene did not present any proof that they had sustained present physical injuries that were caused by those chemicals. Indeed, the evidence on that score was not lacking simply in terms of standard of proof; it was altogether lacking. As noted, there was no evidence of any chemically-caused present physical injury by any plaintiff. There was no evidence that any of the plaintiffs sought to undergo testing to see if these substances in fact are present in their bodies. And, in the light most favorable to the appellees, their own expert did not and could not testify that it was more likely than not that any of the exposed plaintiffs would contract cancer in the future as a consequence of the exposure. Accordingly, the fear of cancer damages award are unsupported by the law or the evidence and must be vacated.

Property Damage

The property damage verdict in this case is unsupported by any probative evidence and is, frankly, nonsensical. The plaintiffs’ expert testified that none of the 88 houses were worth zero as a result of the leak. Yet, the jury awarded every household the full pre-leak appraised value of their homes. Thus, an owner whose house was worth $700,000 before the gasoline leak was awarded $700,000; and so forth for every household. These damages awards had to be premised upon a finding by the jury that the plaintiffs had no houses in which to live, as if the houses had been leveled by a tornado.8 The evidence was to the contrary, however.
*270Given the compensatory purpose of damages in tort actions (other than punitive damages, which were not awarded here), it is untenable for the plaintiff homeowners to have their houses and also have an award of damages equal to having no house at all. The properties cannot be uninhabitable if they are habitable, which the evidence showed they are. Moreover, the properties cannot have a zero value based upon any cost of remediation, as none of the property owners has an obligation to pay for remediation. As noted, Exxon alone is required to pay for remediation.
In the legal world of compensatory damages, in which the objective is to return the plaintiff to the position he or she would have been in had the tortious conduct not occurred, the only circumstance that could justify the property damage award in this case would be if each and every house is worth absolutely nothing. Quite aside from the obvious fact that the houses are being occupied, and the inconsistent-with-zero-value fact, which led to a remittitur, that several houses have sold, there was no probative evidence in the trial of this case that could support a rational finding that the houses all are worth nothing. Put bluntly, that finding was completely irrational.
Judge Zarnoch and Judge Watts opine that, regardless of the plaintiffs’ own expert witness evidence, which did not support a finding of zero values, the testimony of some of the homeowners that their properties were worthless was in and of itself sufficient evidence to support the verdicts awarding full pre-leak values. The opinion by Judge James Eyler well explains why expert witness testimony is necessary to prove that a leak of gasoline onto a property caused a reduction in the value of the property. Judge Watts opines that the lay testimony of some homeowners that their properties are worth nothing is sufficient to support the verdicts in favor of all homeowners because the testimony was not objected to.9
*271In Judge Graeffs opinion, she agrees with Judge James Eyler that expert witness testimony was needed to prove reduction in property values in these cases. She reasons, however, that the property damage awards should be affirmed on the ground that there was no objection to the lay opinions of the homeowners, and therefore we should analyze the sufficiency of the property damage evidence by including the lay testimony. Judge Zarnoch’s opinion likewise emphasizes *272the failure to object, stating that, due to the absence of an objection to the lay testimony, it can form the basis for a reasonable finding that the properties were worth nothing.
The absence of an objection is meaningless to the analysis of this issue, however. In determining the sufficiency of the evidence to support the property damage award, it does not matter one whit that the lay testimony by certain homeowners about the values of their properties (and other properties) was admitted without objection. The central sufficiency question on property damage was whether the evidence was legally sufficient to support a reasonable finding that the homes all were worth nothing. As in any case, evidence to support a finding must be probative of it. Evidence that otherwise is not probative does not become probative merely because it was not objected to.
The language in Old v. Cooney Detective Agency, 215 Md. 517, 526, 138 A.2d 889 (1958), quoted by Judge Zarnoch (and also by Judge Graeff), that inadmissible evidence, not objected to, can support the sufficiency of a jury’s verdict says as much. The quotation from Old actually is a quotation of part of section 54 of McCormick on Evidence. The quoted material includes the following line: “The fact that [evidence received without objection] was inadmissible does not prevent its use as proof so far as it has probative value.” Old (quoting McCormick, § 54). (Emphasis added.) Section 54 of McCormick goes on to elaborate on that point, distinguishing the use for sufficiency purposes of incompetent but probative evidence that is not objected to from the use for the same purpose of non-probative evidence that is not objected to:
Relevancy and probative worth, however, stand on a different footing. If the evidence has no probative force or insufficient probative value to sustain the proposition for which it is offered, the want of objection adds nothing to its worth; and the evidence will not support a finding. It is still irrelevant or insufficient.
McCormick, § 54, at 277-78 (6th ed.2006). (Emphasis added.) Thus, probative evidence that should not be admitted because *273it is incompetent for any one of a host of reasons (for example, hearsay not within an exception to the rule against hearsay, or evidence that is unduly prejudicial even though relevant), but nevertheless is admitted because there was no objection, will be considered in determining whether the evidence at trial was sufficient to support a particular finding. On the contrary, evidence that is not probative and also is not competent, so that a proper objection to it would have been sustained, does not take on probative value merely because there was no objection to it. It remains what it was to begin with: evidence that is not probative, and therefore cannot be considered in deciding whether the evidence was sufficient to support a particular finding.
This is precisely the situation regarding the lay testimony by some of the homeowners about their property values (and the property values in the neighborhood). That testimony was not probative on the issue of property value post-leak. Only expert witness testimony (which was properly admitted into evidence) was probative of that issue. The expert witness testimony, viewed most favorably to the appellees, could not support a reasonable finding that the houses were worth nothing, and therefore could not support the jury’s finding of zero value. The lay testimony, colorful as some of it was, was not probative. Objection or not, the fact that a homeowner thinks that no one will buy a house in Jacksonville cannot and does not prove that the houses have no value.10
There was no probative evidence adduced in this case to support the jury’s finding that the houses all were worth *274nothing. Accordingly, as a matter of law, that damages award must be vacated.

. As explained in the opinions by Judge Zarnoch and Judge James Eyler, Exxon did not admit liability for fraud, and the jury found in Exxon’s favor on that count.


. It is important to emphasize that the analysis presented here regarding the fear of cancer damages applies to plaintiffs who presented some evidence of exposure to MTBE or benzene. As explained in Judge James Eyler's opinion, evidence of exposure is essential. Without it, there is no "fear” case at all. So, my references to "plaintiffs” in this analysis do not include those with no evidence of exposure. Interestingly, no plaintiff in the entire case underwent any testing to show that he or she had benzene or MTBE in his or her body as a result of the leak.


. Now, two decades later, there are rapid HIV tests, which can produce results in 20 minutes. See http://www.aids.gov/hiv-aids-basics/hiv-aids-101/overview/testing/.


. Again, this is for plaintiffs who had some evidence of exposure at all. For those without some evidence of exposure, there is no viable claim to begin with.


. And, as is clear from the Bauman and Grimshaw cases, there was no evidence of any present harm to any plaintiff.


. Henderson and Twerski were the Reporters for the Restatement (Third) of Products Liability.


. Again, for plaintiffs with no proof of exposure, no cause of action lies to begin with.


. Even then, the land would have value, as any needed remediation cost was Exxon’s responsibility.


. Hall v. Lovell Regency Homes, Ltd. Partnership, 121 Md.App. 1, 708 A.2d 344, cert. denied, 350 Md. 487, 713 A.2d 980 (1998), is inapposite to the property damage claim in the case at bar. Hall primarily was a *271breach of contract action by a small group of owners of new houses against their builder. The homeowners alleged that improper construction had caused their houses to have water and excessive moisture in their basements, cracks in the basement walls, and puddled water in the lawns, all of which prevented them from finishing their basements and building decks or fences. The alleged damage to the homes was not a matter of contamination of the properties by an outside source but of defective performance of the construction contracts. The homeowners all still occupied their houses. At trial, they called an expert witness who testified that their houses all had fair market values of zero. One homeowner attempted to testify about the value of his house—not saying that it was worth zero—but his testimony was stricken because, as he acknowledged, it was just a guess. We affirmed the court’s ruling that the plaintiffs could not recover any more than nominal damages because their evidence, including their expert witness's zero value opinion—did not satisfy the loss of benefit of the bargain or any other contract damage recovery theory.
The only line of Maryland cases in which property owners have been permitted to express opinions about the values of their properties have been condemnation cases. Those cases are inapposite as they do not involve any issue of decrease in value of properties due to damage allegedly caused by the conduct of a tortfeasor. On the contrary, those cases by their nature present situations in which public authorities are taking homeowners’ properties and the question for the trier-of-fact is the amount of money the homeowners should be paid in compensation for that taking. Homeowners in those situations are presumed to know the values of the properties for taking purposes; their presumed knowledge has nothing to do with harm caused to the properties by third parties; and because damages for lost value are not at issue, the homeowners are not in a position to create their own damages by saying that their homes are worth nothing or, in testimony that is subjective and does not therefore establish fair market value at all, that they simply would not sell their properties, on moral grounds.
Neither Hall nor the condemnation cases provide support for the notion that the property owners in the case at bar could themselves testify probatively about the alleged decrease in the values of their properties due to the negligence of Exxon. Only expert witnesses could so testify; and, as I have explained, the sole expert witness for the homeowners did not testify that the properties were worth zero.


. If the holding of this Court comports with this completely non-probative testimony, one has to assume that there will be some fortunate beneficiaries. The homeowners who testified that their properties, in which they still live, are worth nothing, especially those whose opinions rested on moral grounds, would of course be willing to give their houses away for nothing, and use the property damage award given to them by the jury for the purpose the jury must have had in mind: to buy a house somewhere else. Surely they could not countenance accepting a damages award compensating them fully for a zero value house and then accepting money for that same house. So, we should expect to see the houses given away for free to any people willing to take them (and pay the property taxes on them).